DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Note: the following second non-final rejection has been filed to replace the non-final rejection sent on 2/8/2022.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2-7 are objected to because of the following informalities:  line 1 should be amended to -The rocker arm assembly of claim…-.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11:
The claim recites the limitation "the roller axis" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO patent document 2019/117825 to Boz et al. (Boz).
Boz discloses:
Regarding claim 1:
A rocker arm assembly (figures 8 and 9) for an engine valve system comprising: 
a rocker arm (2) for actuating an engine valve (C attached to stem 12) and including a valve end (end B in figure 1 below), a cam end (end A in figure 1 below), and a shaft bore (bore C in figure 1 below) defining a bore center axis (center axis of C) and formed between the valve end and the cam end to receive a rocker shaft (shaft B as shown in figure 1 of the reference) supporting the rocker arm (2) for reciprocation; 
a stop (either 8.3 or element D as shown in figure 2 below which corresponds with E as shown in figure 3 below); 
a swing lock (3) attached to one of the valve end (attached at valve end) or the cam end of the rocker arm (2), and including a holder (3; under the broadest reasonable interpretation this is interpreted as a structure that defines a pivot axis) defining a pivot axis (pivot axis of 4) oriented parallel to the bore center axis (axis of 4 and B are parallel to each other as shown in figures 1-3), and an actuating surface (3.3 or 3.4 as shown in figure 10); 
a biaser (9.2 and 9.1); 
the actuating surface (3.3 or 3.4) is supported by (as part of the holder) the holder (3) at a location spaced (3.3 or 3.4 is spaced apart from axis of 4) from the pivot axis (pivot axis of 4) and rotatable with the holder (3) between a stopped orientation (orientation as shown in figure 8 where the holder is in the stopped orientation/position as it wrests about 8 or D and E (of figure 2 and 3 below) contact each other) about the pivot axis (pivot axis of 4) and an idled orientation (orientation of 3 as shown in figure 9 opposite what is shown in figure 8) about the pivot axis (pivot axis of 4); and 
the biaser (9.2 and 9.1) biases the swing lock (3) toward the stopped orientation (figure 8 orientation of 3), and the swing lock is held in contact with the stop (see figure 8 where spring 9.2 or 9.1 hold 3 against the stop) via a biasing force (force generated by 9.2 or 9.1) of the biaser (9.2 and 9.1) to trap the swing lock between the rocker arm (2) and one of an engine valve (C) or a cam (as shown in figure 8 the swing lock/holder 3 is located between the rocker arm 2 and valve C/12), and the swing lock is movable (as shown in figure in figure 9 the swing lock/holder 3 is rotated in the opposite direction via the actuator 8.1) in opposition to the biasing force (against the biasing force generated by 9.2 and 9.1) of the biaser (9.2 and 9.1) toward the idled orientation (orientation shown in figure 9).  

    PNG
    media_image1.png
    651
    1412
    media_image1.png
    Greyscale

Figure 1- figure 3 of Boz, annotated by the examiner

    PNG
    media_image2.png
    805
    1319
    media_image2.png
    Greyscale

Figure 2- figure 6 of Boz, annotated by the examiner

    PNG
    media_image3.png
    754
    1162
    media_image3.png
    Greyscale

Figure 3- figure 7 of Boz, annotated by the examiner

Regarding claim 6:
The assembly of claim 1 further comprising an actuator (8.1) structured to rotate the swing lock (3 which is rotated about axis of 4 as shown in figure 9) about the pivot axis (pivot axis of 4) from the stopped orientation toward the idled orientation in opposition to the biasing force (movement of 3 from figure 8 to 9).  

Regarding claim 7:
The assembly of claim 1 wherein the rocker arm (2) includes a pivot pin bore (bore in rocker arm 2 that receives shown 4) formed in the one of the valve end (end B in figure 1 above) or the cam end, and further comprising a pivot pin (4) within the pivot pin bore and attached to the holder (3).  


Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO patent document WO 03/067067 to Persson.
Persson discloses:
Regarding claim 17:
A method of operating an engine valve system (figure 2) comprising: 
reciprocating (page 6, lines 20-30; rocker arm inherently functions in this manner since it rotates based on the actuation of cam 18/23) a rocker arm (15) based on rotation of a cam (18/23) in the engine valve system; 
opening and closing (page 4, lines 10-15; the purpose of the rocker arm 15 is to open and close valve 10) an engine valve (10) in the engine valve system based on the reciprocation of the rocker arm (valve opened based on the reciprocating of valve imparted by the cam 18/23); 
rotating a swing lock (19) about a pivot axis (pivot axis of shaft F in figure 4 below) from a stopped orientation (orientation shown in figure 2) where an actuating surface (20) in the swing lock transmits movement of reciprocation between the rocker arm and one of the engine valve or the cam (see figure 1 where the rotation of the cam 18/23 is applied to the valve), to an idled orientation (orientation when the secondary arm is shifted to the inactive position when the hydraulic piston 21 of the rocker arm 15 is allowed to actuate freely; page 6, lines 34-37); 
deactivating (inactive position; column 6, lines 34-37) the engine valve based on the rotating of the swing lock (when the hydraulic piston 21 is allowed to withdraw into the rocker arm the swing lock 19 is free to move relative to the rocker arm 15) to the idled orientation (column 2, lines 15-20); and 
reciprocating the actuating surface (20) in an angular range about the pivot axis (pivot axis of shaft F in figure 4 below) relative to the one of the engine valve or the cam while the engine valve is deactivated (the actuating surface 20 is free to move with swing lock 19 when the piston 21 is free to move; page 6, lines 34-37).  

    PNG
    media_image4.png
    702
    870
    media_image4.png
    Greyscale

Figure 4- figure 2 of Persson, annotated by the examiner
Regarding claim 18:
The method of claim 17 further comprising braking an engine (page 2, lines 15-20) based on the deactivating (deactivate the engine valve; page 2, lines 15-20) of the engine valve (10). 
 

Allowable Subject Matter
Claims 2-5 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  claims 8-10 and 12-16 is/are allowed primarily because the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “the swing lock is trapped between the rocker arm and one of the engine valve or the cam, at the stopped orientation, such that the actuating surface transmits movement of reciprocation between the rocker arm and the respective one of the engine valve or the cam, and the engine valve is activated” and “the swing lock is not trapped between the rocker arm and the respective one of the engine valve or the cam at the idled orientation, such that the actuating surface does not transmit the movement of reciprocation, and the engine valve is deactivated” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.
Therefore, the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent number 4,917,056 to Yagi et al. (see the swing lock 97 in figure 20) and WIPO patent document WO 02/06642 to Herbert (see the swing lock 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746